   Case: 1:13-cv-09323 Document #: 146 Filed: 06/12/19 Page 1 of 3 PageID #:1316




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ELOISE LOCKHART,                                  )
                              Plaintiff,          )    Case No. 13 CV 9323
               vs.                                )
                                                  )
HSBC FINANCE CORPORATION; HSBC                    )   Honorable Thomas M. Durkin,
MORTGAGE CORP.; HOUSEHOLD                         )   Judge Presiding.
FINANCE CORPORATION III;                          )
MERSCORP, INC.; MERS; FREEDMAN                    )
ANSELMO LINDBERG, LLC; STEVEN C.                  )
LINDBERG; JANE & JOHN DOES 1-10                   )
AS AGENTS AND/OR EMPLOYEES                        )
RELATED TO HSBC, FREEDMAN                         )
ANSELMO LINDBERG, AND                             )
MERSCORP, INC.,; BRADY PILGRIM                    )
CHRISTAKIS BELL LLP; JEFFREY                      )
PILGRIM; JANE AND JOHN DOES 1-10                  )
AS AGENTS AND/OR EMPLOYEES                        )
RELATED TO DEFENDANTS BRADY                       )
PILGRIM CHRISTAKIS BELL; and                      )
ARNOLD G. KAPLAN,                                 )
                       Defendants.                )

                       MOTION TO LIFT STAY OF PROCEEDINGS

       NOW COME Defendants FREEDMAN ANSELMO LINDBERG, LLC, n/k/a

ANSELMO LINDBERG & ASSOCIATES, LLC, and STEVEN C. LINDBERG, by and through

their counsel, and move the court to lift the stay of proceedings in this action. In support of this

motion, Defendants state as follows:



       1.      On August 1, 2014, pursuant to the Colorado River abstention doctrine, the court

stayed proceedings in this action pending resolution of state court proceedings in Cook County

Circuit Court Case No. 07 CH 24236. See Docket #71.
   Case: 1:13-cv-09323 Document #: 146 Filed: 06/12/19 Page 2 of 3 PageID #:1317




       2.      On March 29, 2019, the Illinois Appellate Court, First District, entered an

unpublished order under Illinois Supreme Court Rule 23(b) in appellate case no 1-18-1180

affirming the final judgment of the trial court in the aforementioned state court case.

       3.      The time for the appellant’s filing of a petition for rehearing in the appellate court,

or for filing a petition for leave to appeal to the Illinois Supreme Court, has lapsed, and on

information and belief, no such steps were taken by the appellant.

       4.      The Plaintiff also had taken a mandamus appeal from this action to the United

States Court of Appeals for the Seventh Circuit, and the mandamus proceedings have also

concluded.

       5.      There appears to be no reason for this court to continue to abstain from the

exercise of jurisdiction.

       6.      The only claims currently pending from Plaintiff’s First Amended Complaint are

Count XI (HOEPA) against Defendants HSBC, HFC III, MERS and MERSCORP, and Counts

XII and XIII against HSBC and HFC III. See Docket #71 at pg. 38 (conclusion). The court’s

order also stated that after the court ends the pending stay that Plaintiff “may seek leave to

amend her complaint if she chooses.” Id. However, Plaintiff has neither filed a motion to lift the

stay nor filed a motion for leave to file an amended complaint following the termination of state

court proceedings, and so Defendants move to lift the stay now.




       WHEREFORE, Defendants Freedman Anselmo Lindberg, LLC n/k/a Anselmo Lindberg

& Associates, LLC and Steven Lindberg pray that the court enter an order lifting the stay of
   Case: 1:13-cv-09323 Document #: 146 Filed: 06/12/19 Page 3 of 3 PageID #:1318




proceedings, setting this action for a status hearing, and granting Defendants such other and

further relief as is just and equitable.


                                                  Respectfully submitted,

                                           By:    /s/ Robert J. Deisinger
                                                  One of the attorneys for Defendants

Robert J. Deisinger, ARDC No. 6286021
Anselmo Lindberg & Associates, LLC
1771 W. Diehl Rd., Ste 120
Naperville, IL 60566-7228
630-453-6960; 630-428-4620 (fax)
rdeisinger@anselmolindberg.com
Counsel for Defendants Anselmo Lindberg Oliver, LLC n/k/a
Anselmo Lindberg & Associates, LLC, and Steven C. Lindberg
